Citation Nr: 0117573	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  93-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Class II outpatient dental treatment from the 
Department of Veterans Affairs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from April 1983 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations of the Medical Administration Service at 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in San Diego, California.  The veteran's claims file is under 
the jurisdiction of the VA Regional Office (RO) in the same 
city.  In December 1993, the veteran testified at a hearing 
before the undersigned Member of the Board at the RO.  In 
January 1996 and August 1999, the Board remanded the matter 
for additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran had active service from April 1983 to May 
1991, a period of more than 180 days.

2.  He was honorably discharged from service on May 23, 1991.  

3.  According to his DD Form 214, he was not provided with a 
complete dental examination and appropriate dental treatment 
prior to discharge.

4.  The veteran was provided with a written explanation as to 
his rights regarding VA outpatient treatment prior to his 
discharge; his receipt of this explanation was acknowledged 
by signature on May 23, 1991.

5.  He did not file a written claim for VA dental benefits 
within 90 days of his separation from service.



CONCLUSION OF LAW

The criteria for entitlement to Class II VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 
1991), as amended by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 
17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the statute pertaining to 
VA's duty to assist the veteran in developing the evidence in 
support of his claim was recently revised.  In accordance 
with the revised statute, VA has a duty to notify the veteran 
of the evidence needed to substantiate his claim.  VA also 
has a duty to assist the veteran in obtaining such evidence 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A, 5107).

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the veteran's claim 
of entitlement to Class II VA outpatient dental treatment has 
been identified and obtained.  A review of the record shows 
that the RO has obtained the veteran's service medical and 
dental records.  The veteran has provided additional records 
pertinent to the claim and has not identified any other 
relevant evidence.  Moreover, the Board finds that the 
evidentiary development requested in its January 1996 and 
August 1999 remands has been completed.  Stegall v. West, 11 
Vet. App. 268 (1998).  Given the facts of this case, the 
Board finds that VA can provide no further assistance to the 
veteran which would aid in substantiating this claim.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to complete his 
application for entitlement to Class II VA outpatient dental 
treatment.  The RO informed the veteran of the evidence 
needed to support his claim via notification letters and 
Statements of the Case.  Those documents informed the veteran 
of the substance of the requirements for entitlement to the 
claimed benefit, and the rationale for not awarding the 
benefit sought.  The Board also notes that the veteran has an 
accredited representative and that such representative has 
reviewed the claims file and provided written argument 
regarding the issue on appeal.  The Board finds, therefore, 
that VA has fulfilled its obligation to inform the veteran of 
the evidence needed to substantiate his claim.

Because the RO has not had the opportunity to adjudicate the 
veteran's claim pursuant to the new legislation, the Board 
has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  In Bernard, the U.S. Court 
of Appeals for Veterans Claims (Court) held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

In sum, the Board finds that VA has satisfied its duty to 
apprise the veteran of the evidence needed to complete his 
application and its duty to assist in obtaining evidence 
pertaining to the claim, under both former law and the new 
VCAA.  38 U.S.C.A. §§ 5103, 5107 (West 1991); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A, 5107).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for additional action.  Such a remand would result in 
unnecessarily imposing additional burdens on VA and 
additional delay to the veteran, with no benefit flowing to 
him.  The Court has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

I.  Factual Background

The veteran's service medical records reveal that at his 
April 1991 military separation medical examination, teeth 
numbers 1, 16, 17, and 32 were missing; no other dental 
pathology was detected.  On a report of medical history, he 
denied severe tooth or gum troubles.  

Thereafter, in May 1991, the veteran sought dental treatment 
in connection with his complaints of bruxism with repeated 
fractures and restorations of teeth numbers 14, 18, and 19; 
he reported that his civilian dentist had recommended crowns 
on those teeth to prevent further fractures.  The military 
dentist noted that the veteran was scheduled to be discharged 
from service in 20 days and indicated that he was unable to 
complete such treatment prior to that time.  He indicated 
that he had advised the veteran of his VA benefits "post 90 
days separation."  

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he was discharged from 
service on May 23, 1991.  A notation on his DD Form 214 
indicates that he was not provided complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to separation.  The record also contains 
a copy of a document signed by the veteran on May 23, 1991, 
acknowledging that he had "been counseled concerning the VA 
dental outpatient eligibility requirements."  He further 
acknowledged that he understood that "application for VA 
dental outpatient treatment must be made within 90 days of 
discharge/separation from active duty."  

In an August 31, 1991 letter to VA, the veteran indicated 
that he had been discharged from service on May 23, 1991 and 
hadn't "written sooner because I didn't have your address."  
He stated that he realized that he had only 90 days after 
discharge to apply for VA dental treatment, but would "try 
to explain the causes of the delay."  In particular, the 
veteran indicated that four days after his military 
discharge, he was hired to work in Saudi Arabia.  He traveled 
from California, arrived in New Hampshire on June 7, 1991, 
and flew to Saudi Arabia shortly thereafter.  He indicated 
that "[t]his didn't give me any time at all to handle dental 
problems."  However, he indicated that during his short stay 
in New Hampshire, he had called the Manchester VA Medical 
Center (MC) and advised them of his dental problem.  The 
veteran stated that he was advised that there was 
insufficient time to provide the needed dental treatment 
prior to his departure for Saudi Arabia.  He indicated that 
he was also advised that if he chose to seek treatment from a 
private dentist, he would not be reimbursed.  The veteran 
indicated that he was under the impression that his 
employer's insurance would cover his dental treatment, but 
was mistaken.  He indicated that he had had to pay out of his 
pocket for his subsequent dental treatment.

In January 1992, the veteran's formal application for VA 
outpatient dental treatment was received at the RO.  He 
indicated that he had currently had three cracked teeth that 
needed to be crowned.  He stated that his teeth had become 
cracked in service as a result of grinding his teeth in his 
sleep; he alleged that the military had failed to provide 
adequate treatment, resulting in his current condition.

The record reveals that the veteran's claim for Class II VA 
outpatient dental treatment was denied on the basis that he 
failed to submit an application for such benefits within 90 
days of his separation from active service.  The veteran 
appealed the RO's determination. 

In connection with his appeal, he was afforded a Board 
hearing at the RO in December 1993.  At the hearing, the 
veteran testified that at his final service dental 
examination in May 1991, he was advised by a senior Navy 
dentist that he needed crowns on teeth numbers 14, 18, and 
19, and was advised to seek dental treatment from VA.  The 
veteran indicated that shortly after his May 23, 1991 
military discharge, he learned that he had been hired by a 
private company to do work in Saudi Arabia and was to begin 
work on June 18, 1991.  As such, he testified that he drove 
from California to New Hampshire, arriving on June 5 or 6, 
1991.  There, he indicated that he contacted the Manchester 
VAMC by telephone and was advised that there was not enough 
time to treat his teeth.  He acknowledged that he "did not 
fill out any forms because they just told me we're not going 
to do anything for you."  He indicated that he did not visit 
the VA in person to fill out paperwork because he did not 
want to "cause trouble."  The veteran claimed that he told 
the VA office in Manchester to "document the call," but 
"[obviously] they didn't."  He indicated that once he 
arrived in Saudi Arabia, he wrote a letter to the VA in 
Manchester inquiring about dental care.  He indicated that he 
sent the letter "[s]ometime in August."  He stated that he 
received a dental disability form which he filled out and 
mailed in.  Failing to get a satisfactory response from VA, 
he indicated that he had three teeth crowned in Thailand at 
his own expense.  Since that time, he indicated that he had 
undergone extensive dental treatment on those teeth, 
including root canals in November and December 1992, and that 
he required additional treatment.  

II.  Law and Regulations

Initially, the Board notes that certain regulations 
applicable to VA dental claims were revised during the course 
of this appeal.  These changes became effective June 8, 1999.  
64 Fed. Reg. 30392 (June 8, 1999).  The Court has held that 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Although the RO apparently did not consider 
the change in regulation, the Board concludes that this is 
not prejudicial as the change in regulation was not a 
substantive change regarding the portion of the regulations 
pertinent to this veteran's claim.  Consequently, the change 
has no effect on the outcome of this claim.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995). 

In general, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Class 
II eligibility provides that veterans having a noncompensable 
service-connected dental condition or disability may receive 
any treatment indicated as reasonably necessary for the one-
time correction of the service-connected noncompensable 
condition.  To be entitled to Class II eligibility, the 
claimed dental condition or disability must be "shown to 
have been in existence at [the] time of discharge or release 
from active service," and, for veterans discharged after 
September 30, 1981, the following conditions must be met:

A) They served on active duty during the 
Persian Gulf War and were discharged or 
released, under conditions other than 
dishonorable, from a period of active 
military, naval or air service of not 
less than ninety (90) days, or they were 
discharged or released under conditions 
other than dishonorable, from any period 
of active military, naval or air service 
of not less than 180 days;

(B) Application for treatment is made 
within 90 days after such discharge or 
release;

(C) The certificate of discharge or 
release does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before such 
discharge or release, a complete dental 
examination (including dental X-rays) and 
all appropriate dental treatment 
indicated by the examination to be 
needed, and

(D) VA dental examination is completed 
within six months after discharge or 
release, unless delayed through no fault 
of the veteran.  

38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(b).

The terms "application" and "claim" are defined by 
regulation to mean a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§  3.1(p) (2000).  Additionally, in Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
1270 (2000), the U.S. Court of Appeals for the Federal 
Circuit held that that for purposes of establishing the 
requirements and procedures for seeking veterans' benefits, a 
claim must be in writing in order to be considered a 
"claim" or "application" for VA benefits.

III.  Analysis

As noted, Class II VA outpatient dental treatment may be 
provided for persons with a service-connected noncompensable 
dental condition or disability shown to have been existing at 
the time of discharge or release after September 30, 1981, as 
reasonably necessary for the one-time correction of the 
disorder if they meet the following requirements:  (1) 
service during the Persian Gulf War era and released under 
conditions other than dishonorable with not less than 90 days 
of active service or active service during any other period 
of not less than 180 days, (2) submitted an application for 
treatment within 90 days of discharge or release, (3) when 
the certificate of discharge or release does not certify that 
the veteran was provided a complete dental examination and 
all appropriate treatment within the 90 day period 
immediately before discharge or release, and (4) when VA 
dental examination is completed within 6 months after 
discharge or release unless delayed through no fault of the 
veteran.  See 38 C.F.R. § 17.161(b).

In this case, the veteran was released under honorable 
conditions with more than 180 days of active service.  In 
addition, his DD 214 does not certify that he was given a 
complete dental examination and all appropriate treatment 
within the 90 day period immediately before discharge or 
release.  Thus, the Board finds that he meets both the first 
and third requirements for obtaining Class II VA outpatient 
dental treatment.  However, the earliest written application 
for VA outpatient dental treatment submitted by the veteran 
was dated on August 31, 1991, over 90 days following his 
release from active duty.  Because the veteran did not file 
his claim within 90 days of his release from active service, 
as required under the provisions of 38 U.S.C.A. § 1712, and 
because he was notified of this time limit at the time of his 
military discharge, the Board must find that he is not 
eligible for Class II outpatient dental treatment.  See 38 
C.F.R. § 17.161(b); see also Mays v. Brown, 5 Vet. App. 302, 
306 (1993) (holding that if there is no certification of 
record showing that veteran was given a written explanation 
of the eligibility requirements for VA outpatient dental 
treatment prior to discharge or release, the 90-day time 
limit is not considered to have begun).

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that he called the 
Manchester VAMC in June 1991, within 90 days of his 
separation from active service, to inquire about VA dental 
treatment.  However, as set forth above, VA regulations 
require that an application for VA benefits be in writing.  
Thus, his phone call may not be considered an application for 
purposes of entitlement to VA outpatient dental treatment 
under 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(b).  In sum, 
there is no indication of record, nor does the veteran 
contend, that he filed a written application for VA benefits 
within 90 days of his separation from active service.  Thus, 
he is not eligible for Class II outpatient dental treatment.  
See 38 C.F.R. § 17.161(b).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107).

In closing, the Board observes that the veteran does not 
allege, nor does the evidence suggest, that he meets any of 
the other categories of eligibility of 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161.  For example, the evidence does not 
show that he has an adjudicated service-connected compensable 
dental condition to entitle him to Class I VA outpatient 
treatment.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  
In addition, he does not have a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other "service trauma," as defined in 
VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  
Thus, he is not eligible for VA dental care on a Class II(a) 
basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c). 

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does he 
advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.  Other categories of eligibility 
under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include 
those veterans having a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by VA, veterans whose service-connected 
disabilities are rated as totally disabling, and some 
veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).  However, the 
veteran does not allege, nor does the evidence suggest, that 
he meets any of these eligibility categories.  

It is also noted that the veteran has repeatedly contended 
that he is entitled to reimbursement for the costs of certain 
unauthorized dental treatment.  Under certain circumstances, 
the VA may reimburse unauthorized medical expenses of a 
veteran.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000) (formerly 38 C.F.R. § 17.80).  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000) (formerly 38 C.F.R. § 17.80).  All three statutory 
requirements have to be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).  In this case, 
the veteran obtained private dental treatment prior to 
receiving VA authorization for payment.  Because the evidence 
does not indicate that such private dental treatment was for 
a medical emergency, the criteria for entitlement to 
reimbursement for the cost of unauthorized medical services 
would not be met.  


ORDER

Entitlement to Class II VA outpatient dental treatment is 
denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 

